Citation Nr: 1633141	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-22 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran had active service from July 1969 to October 1970 and December 1990 to April 1991.  He is the recipient of numerous awards and decorations, to include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his August 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing to be conducted by live video-conference.  Thereafter, the record reflects that the Veteran's requested Board hearing was scheduled for July 12, 2016.  However, on July 11, 2016, his representative submitted a letter in which he requested to postpone the Veteran's hearing due to an unexpected death in his (the representative's) family.  The Board finds that such constitutes good cause and that the Veteran should be rescheduled for a Board video-conference hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.702(c), 20.704(c) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




